 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1621 
In the House of Representatives, U. S.,

December 17, 2010
 
RESOLUTION 
Recognizing the 100th anniversary of the historic founding of Catholic Charities USA. 
 
 
Whereas Catholic Charities USA was founded in 1910 on the campus of Catholic University of America in Washington, DC, as the National Conference of Catholic Charities; 
Whereas under the leadership of Msgr. John O’Grady, who served as Executive Secretary from 1920 to 1961, the National Conference of Catholic Charities became a leading voice for compassionate social reforms grounded in Catholic teachings; 
Whereas in 1986, the National Conference of Catholic Charities changed its name to Catholic Charities USA; 
Whereas this year, 2010, Catholic Charities USA is celebrating its centennial anniversary; 
Whereas Catholic Charities USA is the national office for over 1,700 local Catholic Charities agencies and institutions nationwide; 
Whereas Catholic Charities’ mission is to provide service to people in need, to advocate for justice in social structures, and to call people of goodwill to do the same by working with individuals, families, and communities to help them meet their needs, address their issues, eliminate oppression, and build a just and compassionate society; 
Whereas Catholic Charities USA has the goal of providing strong leadership and support to assist local diocesan agencies in their efforts to reduce poverty, support families, and empower communities; 
Whereas Catholic Charities USA, inspired by Catholic teachings, maintain programs focused on poverty in the United States, parenthood, immigration, human trafficking, disaster response and relief, and climate change; 
Whereas Catholic Charities USA and its members provide help and create hope for more than 8.5 million people each year, regardless of faith; and 
Whereas Catholic Charities USA supports local agencies through advocacy, networking, national voice, training, financial support, and leadership: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and celebrates the 100th anniversary of the historic founding of the National Conference of Catholic Charities, now called Catholic Charities USA; and 
(2)honors and praises Catholic Charities USA for being a national leader in the efforts to fight poverty and to strengthen the United States in times of need and crisis. 
 
Lorraine C. Miller,Clerk.
